CHILTON, J.
The suit by the plaintiff, as assignee in bankruptcy, was commenced too late. By the 8th section of the bankrupt act, it is provided “ that no suit, at law or in equity, shall in any case be maintainable, by or against such assignee,' or by or against any person claiming an adverse interest, touching the property or rights of property aforesaid, in any court whatsoever, unless the same shall be brought within two years after the declaration and decree in bankruptcy, or after the cause of suit shall first have accrued.” The *390plaintiff in error has not brought himself within the provisions of this act. He derives his right to sue, alone from the act which vests in him the legal title for the benefit of the bankrupt’s creditors, from the time of the declaration of bankruptcy by the decree of the district court. This right, he cannot exercise after the expiration of two years. Such was the decision of this court in Comegys v. McCord, 11 Ala. Rep. 932. The court did not err in sustaining the demurrer. The plaintiff shows he has forfeited his right, by failing to sue within two years.
Let the judgment he affirmed.